DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Applicants' arguments, filed March 18, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response Restriction Requirement
Applicant’s election without traverse of Group I in the reply filed on March 18, 2022 is acknowledged.
Claims 16-19 and 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2022.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruggles. (US 2005/0048007, already of record). The rejection is maintained and further applied to 1-6, 10-11 and 21-25. 
Ruggles discloses oral care compositions that may be formulated into toothpastes and rinses (paragraph 0009). The composition may also contain divalent metal cations, such zinc, which may be in the form of soluble inorganic salts such as zinc chloride or may be in the form of organic or inorganic complexes, such zinc aluminosilcate, and zinc carboxymethyloxysuccinate. The amount of divalent metallic ion will typically be in the range of 0.001 to 3.0% by weight of the composition (paragraph 0016). The compositions may also contain oligosaccharides, such as inulin. The oligosaccharide, if present, will be present in an amount of at least 0.01 weight percent of the composition (paragraph 0017). Mouthwashes and rinses may contain a desensitizing agent (paragraph 0019). Toothpastes may contain polishing agents such as calcium carbonate, sodium bicarbonate, tricalcium phosphate, hydrated alumina, silica, bentonite, dicalcium phosphate; solubilizing agents such as propylene glycol, glycerol, vegetable oil, ethanol; other flavorants such as xylitol; thickeners and adhesive gums such as, sodium carrageenan. Surfactants such as, sodium lauryl sulfate may also be utilized (paragraph 0019). A mouthwash comprises water, 0.08% inulin, cetylpyridinium chloride, Pluronic and sodium benzoate (Example 1).  An oral rinse comprises water, zinc chloride, 0.0012% inulin, Pluronic, cetylpyridinium chloride (a surfactant) and ethanol (Example 2). Xylitol was used in amounts of 15 (Example 3) and 4% (Example 7).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  In regard to claim 12, xylitol was used in amounts of 15 (Example 3) and 4% (Example 7), zinc comprises 0.001% to 3.0% and inulin comprises at least 0.01% of the compositions. Therefore, the ratios encompassed by Ruggles would overlap that of the instant claims and the ratio of claim 12 is obvious over Ruggles.

Response to Arguments
The examiner submits that the amounts of Ruggles would overlap and encompass the ratio of the instant claims.  The claims recite that the ratio of inulin : humectant : zinc is 10 to 20 : 10 to 20 : 2 to 4, which encompasses a 1:1 ratio of inulin and humectant. The humectant used in the some of the examples include propylene glycol. The oligosaccharide, inulin, will be present in an amount of at least 0.01 weight percent of the composition. The at least 0.01 would encompass amounts as high as 3%, which is the amount of propylene glycol. Propylene glycol is disclosed to comprise 3% of a composition. The amount of divalent metallic ion will typically be in the range of 0.001 to 3.0% by weight of the composition. Therefore, based on these values for instance 3% propylene glycol, 3% inulin and 0.3% zinc, the amounts would encompass ratios of zinc, inulin and  propylene glycol. Therefor the amounts  would overlap that of instant claims. In regard to the xylitol, xylitol may comprise 4%. This would also overlap the ratio as disclosed in the instant claims when xylitol is used in place of the humectant. In regard to the components not being disclosed together, Ruggles suggests using the components together. Therefore, it would have been obvious to one ordinary skill in the art to have combined these components absent of evidence to the contrary. 


Conclusion
Claims 1-4, 6, 10-15 and 22-25 are rejected.
Claims 16 and 21 are withdrawn. 
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612